DISSENTING OPINION.
LAMM, J.
My vote is to deny the writ and quash the preliminary rule in prohibition, hence this dissent from the opinion of my learned Brother Graves.
*677The bill in the equity suit sought to be prohibited is loosely drawn. It certainly has allegations looking to clearing áway a cloud on the title of the Greer Investment Company to lands in the State of Virginia. It may be conceded that an equity court in this State could not by its decree affect the bare legal title to land in a sister state or clear up such title. To that extent the bill’was.too broad, too redundant and rambling in allegation. If the jurisdiction of a circuit court of St. Louis depended alone on those allegations, it would have none. But giving the bill the grace of a liberal construction, as we are bound to do, it states a cause of action in equity to avoid a real estate transaction for fraud and to have a certain deed declared void as a conveyance. If inartifieially drawn, nevertheless it was amendable. We are not to sit to prohibit a lower court from proceeding in every ease in which the petition is bad. If that were so we have indeed at last embarked on a long voyage on an uncharted sea without boundary. True, also, the prayer of the bill in part is to impound a recorded deed — a vain and useless thing; for the mischief was consummated when the deed was spread of record. But the demurrer below could not strike at the mere prayer in the bill, unless a prayer is demurrable — a proposition strange to the law. The same prayer asked general relief. . .
The Greer Investment Company was in St. Louis, Missouri, the Hunts were there and by due summons the court obtained jurisdiction of their persons. Now, a court of equity is par excellence a court of conscience. In administering that ghostly office, the chancellor’s own conscience being moved, he acts directly by his decree on the consciences of the parties litigant. In equity the rule is, I think, that all litigants are conclusively presumed to have consciences, whatever the real fact may be. If the land be in Virginia and if a Missouri decree can not act extra-territorially *678and by its own vigor affect the bare title to Virginia land, yet does that fact oust jurisdiction to lay a burden on the consciences of the Hunts? Or are their consciences also in Virginia where their treasure is, and therefore not to be bound by a Missouri decree? If their consciences are once bound by a decree, are they loosed across the State line? Hardly — the right doctrine being, once bound, always bound. Conceding, therefore, that a decree in St. Louis could not act in rem or on the bare legal title, yet that does not oust jurisdiction; for a decree in equity acts in personam; it, as said, binds their conscience here and in Virginia. [McCune v. Goodwillie, 204 Mo. l. c. 336, ante and post.] It is familiar doctrine that specific performance may be decreed in a court of equity in one State although the land is situated in another. [Olney v. Eaton, 66 Mo. l. c. 567.] Now, a decree making void a transfer or rescinding it for fraud is but the converse of specific performance, and if a court of equity, having jurisdiction of the person, may bind the conscience of such person to specific performance, why may not the same court rip up the transaction by- operating on the same conscience wherever it may be found? If the deed had not been recorded but had been delivered, would not this action lie in Missouri if the Hunts had been found there? Or must a wronged grantor lie by until the fraudulent grantee puts his deed of record? The mere record of the deed is not material to the action, nor does such record destroy the action.
Statutes of Missouri relating to the bringing of real actions and conferring jurisdiction on the circuit court of the county where the land lies, have no bearing here. They affect real actions in our own State, local in character, and, in my opinion, were never intended to affect the general jurisdiction of a court of equity in such an action as this.
Kennish, J., concurs in these views.